EXHIBIT 99.8 1 Top, looking into the outer part of the auto-harvest flotation unit where on the previous page, carbon dioxide was being transferred into underflow water. In this case the view is through about four and one half feet of reclaimed sewage water from the city of Lubbock, Texas. Bottom, a beaker of reclaimed Lubbock, Texas sewage water. 2 Skimming the Autoflotation Froth: The skimming arm pushes froth into a discharge trough from which it drains into a dewatering tank. The outer part of the autoflotation unit showing on the left is a recarbonation chamber, where carbon dioxide is bubbled through underflow water from flotation step to neutralize the high pH. Making Algae Filter Cake: After a first dewatering step, final dewatering and drying may be done by any of a number of processes depending upon costs and the desired quality of the end product. The picture shows a filter press product. 3 Above, the culture from the third pond passes through a pump on the way into the auto-harvest flotation unit, the pressure change from the inlet to the discharge of the pump causes the super- saturation oxygen in the water to be released as tiny bubbles, which are trapped in the magnesium hydroxide gal along with the algae cells and buoyed to the surface much as the natural process seen above does in the third pond on occasion. The algae and magnesium hydroxide froth is skimmed from the surface, then thickened and treated with carbon dioxide to dissolve the magnesium for recycle. In the picture, to the left, carbon dioxide is being introduced into flotation underflow water in a manner similar to the transfer of carbon dioxide from flue gas. Below, thickened, magnesium removed, and dewatered algae filter cake is displayed. 4 This third pond (above) is about 6 inches in depth. In it, photosynthesis is very intensive as the almost black area to the right shows As carbon dioxide is assimilated pH elevates to about 11.5, magnesium in the water shifts from bicarbonate to hydroxide and the oxygen levels may elevate to 4 times saturation. In this picture, the algae are auto-floating and being auto-harvested by wind action. The algae stick to the magnesium hydroxide gelatinous floe that forms and are buoyed to the surface by super-saturation oxygen released by the water due to the wind action. Some of the oxygen-rich water from this pond is discharged as needed onto the surface of the first pond if odor problems develop. Culture is pumped from this pond into the auto-flotation unit pictured on the right where it is exploited intentionally in the harvester. 5 The photographs on these four pages show a pilot plant designed and operated for four years by Jay Ort at Lubbock, Texas. The plant was fed 15,000 to 20,000 gallons of raw sewage from the City of Lubbock into the head of the pilot plant at the far end of the first pond. This operation was the basis of principles used in the auto-harvest photobioreactor to be used in the Symbiortic Cell. The pond in the foreground of the photo on the left is the initial pond in the plant which generally operates in a facultative mode, The far end is about 5 feet deep and the near end about 3 feet deep. The yellow transfer channel is a conduit into the deeper green middle pond on the right in this picture. In the distance is the auto-flotation Unit. The picture on the right is the middle pond which is operated at 12 to 15 inches depth, and is periodically mixed. It operates in an aerobic mode .and builds up algae culture density. Ripples on the surface indicate an abundance of oxygen in the water (aerobic conditions). 6
